EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Francos on 11 March 2022.

The application has been amended as follows: 

	Claim 1:
	“a processor” in line 8 should read “a processor;”
	“to classify a determined movement” in line 16 should read “classify the determined fetal movement”
	“of a position of the spatial” in line 17 should read “of the spatial”

	Claim 3:
	“determined movement” in line 4 should read “determined fetal movement”

	Claim 6:
	“a pregnant” in line 7 should read “the pregnant”

	Claim 9:
	“classifying a determined movement” in line 12 should read “classifying the determined fetal movement”

	Claim 10:
	“determined movement” in line 3 should read “determined fetal movement”

	Claim 13:
	“a pregnant” in line 6 should read “the pregnant”

	Claim 16:
	“the fetal” in line 3 should read “a fetal”
	“a received acoustic sensor signal for a predetermined time period” in line 9 should read “the received acoustic sensor signals for multiple predetermined time periods”
	“determining fetal” in line 10 should read “determining the fetal”
	“over multiple” in line 11 should read “over the multiple”
	“a determined movement” in line 13 should read “the determined fetal movement”
	“of a position of the spatial” in line 14 should read “of the spatial”

	Claim 17:
	“determined movement” in line 5 should read “determined fetal movement”

	Claim 18:
	“claim 16” in line 2 should read “claim 17”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a system, method, and tangible, non-transitory readable medium that  stores instructions which causes a processor to monitor fetal movement of a fetus of a pregnant woman as claimed. The prior art of record that comes closest to teaching the limitations of the claim is James et al. ‘627, which teaches a sensor array, a processor, and determining fetal movement. However, James et al. ‘627 fails to teach an acoustic sensor array. Baker ‘200 remedies this feature by teaching that fetal cardiac monitoring sensors may be ECG sensors or acoustic sensors. The combination of James et al. ‘627 and Baker ‘200 fails to teach determining and identifying a geometric center of spatial distribution, determining fetal movement by  detecting a change in position of the geometric center of spatial distribution over multiple predetermined  time periods, and classifying the determined movement as a fetal position change when the change in the position of the geometric center of spatial distribution exceeds a threshold. None of the previously cited prior art, including Vullings et al. ‘108, teaches these features and no additional art was found to teach such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AURELIE H TU/Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791